DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 04/14/2021.
Claims 3, 4, 9, 10, 15, 16 are cancelled.
Claims 1, 6, 7, 12, 13, 18 are amended.
Claims 1, 2, 5, 6, 7, 8, 11, 12, 13, 14, 17, 18 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2021 has been entered.
 
Response to Arguments
Claim Rejections - 35 USC § 103
The Applicant argues that they have amended the claim to recite in pertinent part that: “… obtaining, form the accident video, multiple third image frames that are after the first image frames at the time instant when the accident happens.. the multiple third frames… extracting the accident vehicle, a travel trajectory of the accident vehicle, the accident object, and a travel trajectory of the accident object; extracting a road topological structure of an accident site according to the multiple third image frames, the multiple second image frames, and the first image frame; and constructing… road topological structures…” and that Ki_2007 does not teach these limitations.

In response the Examiner does not find the argument persuasive.

First it is noted that the limitations incorporated into the independent claims are essentially the limitations that were previously found in, now cancelled, claims 5, 11, and 17. The previous Office action outlined how the combination of prior art made these limitations obvious. In the current argument the Applicant particularly argues that Ki_2007 does not teach these limitations; however, the combination of Ki_2007 and Bas_2007 does make these limitations obvious as outlined below.


Ki_2007 teaches (page 36 section 2.2) “… when the ARRS detects an event that could be a collision and capture the AMPs (which include five seconds before the event and five seconds after the event) from the DVR…” which teaches a series of movie frames (images) that span the time from 5 seconds before an accident to 5 seconds after the accident. This is 10 seconds worth of image frames.

Ki_2007 also teaches (page 36 section 3) an accident detection algorithm that analyzes the traffic image frames and detects a traffic accident by taking the difference between two continuous frames at time K-1 and time K. This detection algorithm extracts the accident vehicle, the trajectory of the accident vehicle, the accident object and the travel trajectory of the accident object as outlined in Figure 2.

These teachings are illustrated in the image below:

    PNG
    media_image1.png
    645
    878
    media_image1.png
    Greyscale


The claims recite that there are three image frames.
The first image frame is at a time instant when the accident happens.
The second image frame is at a time before the first image frame (i.e., before the accident).
The third image is at a time after the first image frame.

To help illustrate that these image frames are taught by Ki_2007 they are labeled in the image below.


    PNG
    media_image2.png
    645
    878
    media_image2.png
    Greyscale



Ki_2007  makes obvious “… obtaining, form the accident video, multiple third image frames that are after the first image frames at the time instant when the accident happens…  (page 36 section 2.2: “… when the ARRS detects an event that could be a collision and capture the AMPs (which include five seconds before the event and five seconds after the event) from the DVR…”; page 36 section 3) the multiple third frames… extracting the accident vehicle, a travel trajectory of the accident vehicle, the accident object, and a travel trajectory of the accident object (page 36 section 3, Figure 2).

Ki_2007; however, does not teach “extracting a road topological structure of an accident site according to the multiple third image frames, the multiple second image frames, and the first image frame; and constructing… road topological structures…”

Bas_2007 however, makes obvious “extracting a road topological structure of an accident site according to the multiple third image frames, the multiple second image frames, and the first image frame; and constructing… road topological structures…” (abstract: “automatically extract road mask…”; page 14: “… a mask of the road is extracted from vehicle trajectories to reduce the search space (Figure 2.2). This mask is also used to fit a cubic road equation that approximates the road curvature…” page 1 – 2: “… video systems for either traffic monitoring or driver warning normally involve two major tasks of perception: i) estimation of road geometry and ii) vehicle and obstacle detection…”; abstract: “… lane mark detection…”; page 5: “… we implement a feature based lane (and/or lane mark) tracking scheme that low level features are used to aggregate into more complex structures…” NOTE: Because a road mask is an outline or geometric shape of the road/accident site it is a topological structure of an accident site.)

Tt would be obvious to combine trajectories obtained according to the image frames as taught by Ki_2007 with the road mask extracted from vehicle trajectories taught by Bas_2007 for the benefit of reducing the search space (Bas_2007 page 14 section 2.2.2 par 1) to achieve the claimed feature. Therefore the limitation of “extracting a road topological structure of an accident site according to the multiple third image frames, the multiple second image frames, and the first image frame; and constructing… road topological structures…” is made obvious.

Therefore the Applicant’s argument is not persuasive. 
End Response to Arguments


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5, 11, 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claims 5, 11, and 12 are dependent from claims 4, 10, and 16 respectively; however, claims 4, 10 and 16 are each cancelled and are therefore improper.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 1, 7, 13, 2, 8, 14, 16, 5, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gelinske_2011 (US 2011/0171612 A1) in view of Bas_2007 (Road and Traffic Analysis from Video, Thesis Koc University 2007) in view of Alaniz_2016 (US 2016/0210383 A1) in view of Ki_2007 (Accident Detection System Using Image Processing and MDR, IJCSNS International Journal of Computer Science and Network Security, VOL. 7 No. 3, March 2007).

Claim 1. Gelinske_2001 teaches “A driverless vehicle (par 106: “FIG. 14 shows one implementation of a fleet operation quality management system. Data is captured from multiple instances of moving bodies 100 (e.g., trucks, automobiles, aircraft (e.g., airplanes, gliders), watercraft (e.g., boats), unmanned aircraft, unmanned ground vehicles, or any other vehicle in a vehicle fleet…”; par 141: “… data recordation may be initiated in any appropriate manner (e.g., automatically in the case of an unmanned vehicle…”) simulation [analysis/examining] method (par 3: “the present invention pertains generally to a system and method for providing… a visually-modeled simulation of the same trip or performance… the data is modeled into a visual simulation and synchronized with the recorded video imagery recorded during the same time period…”; par 5: “various methodologies have been developed that provide… analysis of prerecorded activities. One methodology provides a realistic, three-virtual simulation program for both training and for examining flight data after a malfunction has occurred…”), wherein the method comprises: obtaining an accident video from an accident video database of a management department (Fig 2 item 22: centralized database; Fig 10 item 1022: trip file database loads video data at 1013, item 1021 image/map database; par 106: “… navigation data or a trip file… this trip file… is sent in any appropriate manner to a main server 105, such as via an internet connection 108… and sends it for archiving in a central database 106 via a local area network… the remote access station 107 may also be used to view a particular trip file archived in the central database 106 by querying the main server 105 to retrieve the file from the central database 106…”; par 115 teaches that video data is included; Fig. 14B item 130 optimal video capture system; Fig. 17: step 1500, 1510: note there are two types of video obtainment disclosed. One when the video is obtained as part of the trip file data (e.g., at 1013 in figures 10) and the other is the obtainment of the video from the recording device itself because the recording device memory is a type of database; Par 185: “… the synched playback invention could be viewed by authorities investigating an accident, and they could compare the data captured in the simulation, including the orientation, speed, and location of the truck, to the images from the video, representing the actions of the driver as well as the view out the front window…”; par 153: “the present invention seeks to incorporate detailed simulation modeling data with actual in-flight video for a complete virtual simulation program for both training and for examining flight data after a malfunction has occurred…” Note: while all malfunctions may not be catastrophic all malfunctions are a type of accident in that they are unintended or unexpected (i.e., accidental) system behaviors. );



obtaining, from the accident video (Fig. 14B 130: video capture system), 






 constructing a simulated accident scenario (par 185: “… the synched playback invention could be viewed by authorities investigating an accident, and they could compare the data captured in the simulation, including the orientation, speed, and location of the truck, to the images from the video, representing the actions of the driver as well as the view out the front window…”; par 12: “an alternative embodiment of the present invention uses recovered synched simulation and video recorded data, along with recorded audio data from within the aircraft, to determine the source of a malfunction within an aircraft after an incident has occurred…”)


, and  [analysis/examining] par 5: “various methodologies have been developed that provide… analysis of prerecorded activities. One methodology provides a realistic, three-dimensional (3D) software simulation… simulation… simulation… simulation….”; par 146: “… the graphical simulator…”; par 153: “the present invention seeks to incorporate detailed simulation modeling data with actual in-flight video for a complete virtual simulation program for both training and for examining flight data after a malfunction has occurred…”) vehicle behaviors of a simulated  (page 17 item 2: “… simulated movement of said object along said travel path…”; page 17 item 4: “synthetic visualization comprising a simulated travel path for said object…”; par 84: “… a simulated gauge panel 72B provides a functioning set of simulated aircraft gauges and instruments…”; par 102: “… simulated flight instruments 72B…” NOTE: vehicle behaviors include the behavior of individual vehicle parts such as gauges as well as gross movements along a travel path. ) driverless vehicle (par 106: “FIG. 14 shows one implementation of a fleet operation quality management system. Data is captured from multiple instances of moving bodies 100 (e.g., trucks, automobiles, aircraft (e.g., airplanes, gliders), watercraft (e.g., boats), unmanned aircraft, unmanned ground vehicles, or any other vehicle in a vehicle fleet…”; par 141: “… data recordation may be initiated in any appropriate manner (e.g., automatically in the case of an unmanned vehicle…”) in the simulated accident scenario (Par 185: “… the synched playback invention could be viewed by authorities investigating an accident, and they could compare the data captured in the simulation, including the orientation, speed, and location of the truck, to the images from the video, representing the actions of the driver as well as the view out the front window…”; par 153: “the present invention seeks to incorporate detailed simulation modeling data with actual in-flight video for a complete virtual simulation program for both training and for examining flight data after a malfunction has occurred…” NOTE: while all malfunctions may not be catastrophic all malfunctions are a type of accident in that they are unintended or unexpected (i.e., accidental) system behaviors. ).

While Gelinske_2001 simulation for analysis and examining which may properly imply to one of ordinary skill in the art the notion of testing, Gelinske_2001 does not explicitly teach “testing.”

While Gelinske_2001 teaches the management of fleet operations which is a teaching of a large organization which might properly imply to one of ordinary skill in the art that a fleet management organization would have divisions (i.e., departments) in the organization, Gelinske_2001 does not explicitly teach a group/division/department concerned with “traffic” management.

Gelinske_2001 does not explicitly teach “screening the accident video to obtain a first image frame at a time instant when the accident happens; obtaining, from the accident video, a multiple second image frames that are before the first image frame at the time instant when the accident happens and can record travel trajectories of an accident vehicle and an accident object other than the accident vehicle;” nor obtaining from the accident video “multiple third image frames that are after the first image frame at the time instant when the accident happens;” nor “according to the multiple third image frames, the multiple second image frames, and the first image frame, extracting the accident vehicle, a travel trajectory, the accident vehicle, the accident object, and the travel trajectory of the accident object” nor “extracting a road topological structure of an accident site according to the multiple third image frames the multiple second image frames, and the first image frame; and” nor “according to the road topological structure”


While Gelinske_2001 teaches to obtain vehicle accident information and to incorporate video into a vehicle simulation; Gelinske_2001 does not explicitly teach that the data is obtained “according to the multiple second image frames and the first image frame” or, for example, by extracting data from the video.

Bas_2007; however, teaches “traffic” management department  (page 2: “… the Traffic Control Center of Istanbul Municipality collects real-time images using a video processor system consisting of 110 cameras of various characteristics… to detect any incidents such as accidents or unexpected road conditions…”; page 3: “… Drive-Safe project that is supported by the State Planning Organization is currently in progress… purpose of reducing accidents… to achieve these primary goals, critical data is being collected from multimodal sensors (such as cameras, microphones, and other sensors) to build a unique databank…”) and data is obtained “according to the accident video” (Page 9: “… city of Istanbul… any analysis aimed at improving the problems related to congestion and enabling efficient transportation within the city requires collection of reliable data. In order to monitor the traffic flow, Istanbul municipality has installed more than 110 video camera… Hence, it is of interest to digitally process and analyze these videos in real-time in order to extract reliable data and traffic flow and to detect traffic events. For example, as a result of such video analysis, traffic density in major arteries can be estimated and the least congested routes and travel time estimates can be computed and transmitted to drivers over cell phones. In addition, the video may be analyzed to automatically detect events such as accidents and traffic violations, as well as snow accumulation and other weather conditions. The data may also be used as input for traffic models and related planning problems…”).

Bas_2007 also teaches “extracting a road topological structure (page 7: “… this work aims at to implement a lane detection scheme…”; page 12: “… an algorithm that detects lane-dividing lines…”

of an accident site according to the multiple third image frames the multiple second image frames, and the first image frame; and” (page 9 section 2.1: “… digitally process and analyze these videos in real-time in order to extract… and to detect traffic events… the videos may be analyzed to automatically detect events such as accidents…”; page 13: “… after t frames…”; page 14: “… a mask of the road is extracted from the vehicle trajectories to reduce the search space (Figure 2.2). This mask is also used to fit a cubic road equation that approximates the road curvature…”

 nor “according to the road topological structure” (page 20: “… we define a boundary on the image for each outbound and inbound lane to form a region of interest… we detect that the position of a tracked vehicle gets out of this region…”; page 64 – 65: “… road monitoring system where adaptive bounding box size is used to detect track vehicles according to their estimated distance from the camera. Automatically detected road mask is used to improve system performance…”)

Gelinske_2001 and Bas_2007 are analogous art because they are from the same field of endeavor called vehicles. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Gelinske_2001 and Bas_2007. The rationale for doing so would have been that Gelinske_2001 teaches to obtain data regarding the behavior of a fleet of vehicles where the data include video data and to use the data to model the vehicle behavior including accidents. Bas_2007 teaches to extract vehicle behavior data from videos in order to detect accidents and that the data extracted from video can be used in modeling. Therefore it would have been obvious to combine videos taught by Gelinske_2001 with extracting data from the videos for a traffic management department as taught by Bas_2007 for the benefit of detecting accidents and using the data in traffic modeling (Bas_2007 page 9) to obtain the invention as specified in the claims.

Gelinske_2001 and Bas_2007 does not explicitly teach “testing.”

Gelinske_2001 and Bas_2007does not explicitly teach “screening the accident video to obtain a first image frame at a time instant when the accident happens; obtaining, from the accident video, a multiple second image frames that are before the first image frame at the time instant when the accident happens and can record travel trajectories of an accident vehicle and an accident object other than the accident vehicle;” nor obtaining from the accident video “multiple third image frames that are after the first image frame at the time instant when the accident happens;” nor “according to the multiple third image frames, the multiple second image frames, and the first image frame, extracting the accident vehicle, a travel trajectory, the accident vehicle, the accident object, and the travel trajectory of the accident object”

While Gelinske_2001 teaches to obtain vehicle accident information and to incorporate video into a vehicle simulation and that there are multiple frames over time which implies a plurality of image frames; Gelinske_2001 and Bas_2007 does not explicitly teach that the data is obtained “according to the multiple second image frames and the first image frame” nor “ multiple third image frames”

Alaniz_2016; however, teaches “testing” vehicle behaviors of simulated driverless vehicle in the simulated environment (Figure 4 block 430: “generate testing/training data”; par 8: “developing an autonomous vehicle includes testing autonomous processes relative to the driving environment. Diverse test scenarios are used to thoroughly validate the autonomous processes. A virtual environment is disclosed as an alternative to real-world testing…”)

Gelinske_2001 and Bas_2007 and Alaniz_2016 are analogous art because they are from the same field of endeavor called vehicles. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Gelinske_2001 and Alaniz_2016. The rationale for doing so would have been that Gelinske_2001 teaches to obtain accident data pertaining to unmanned vehicles including ground vehicles (par 106) and simulate accident scenarios for ground vehicles (par 185). Alaniz_2016 teaches that the development of autonomous (non-manned) vehicles includes thoroughly testing their autonomous processes is a wide range of scenarios and that doing so virtually using a virtual testbed of scenarios can minimize risk associated with scenarios that are dangerous or difficult to simulate making it easier to test a wide range and a large number of scenarios (par 8) Therefore it would have been obvious to combine the accident scenarios taught by Gelinske_2001 with the testing simulation of Alaniz_2016 for the benefit of being able to simulate dangerous accident scenarios with minimal risk to obtain the invention as specified in the claims.

Gelinske_2001 and Bas_2007 and Alaniz_2016 does not explicitly teach “screening the accident video to obtain a first image frame at a time instant when the accident happens; obtaining, from the accident video, a multiple second image frames that are before the first image frame at the time instant when the accident happens and can record travel trajectories of an accident vehicle and an accident object other than the accident vehicle;” nor obtaining from the accident video “multiple third image frames that are after the first image frame at the time instant when the accident happens;” nor “according to the multiple third image frames, the multiple second image frames, and the first image frame, extracting the accident vehicle, a travel trajectory, the accident vehicle, the accident object, and the travel trajectory of the accident object”

Gelinske_2001 teaches to obtain vehicle accident information and to incorporate video into a vehicle simulation; Gelinske_2001 does not explicitly teach that the data is obtained “according to the multiple second image frames and the first image frame” nor “multiple third image frames”

Ki_2007; however, makes obvious “screening the accident video to obtain a first image frame at a time instant when the accident happens; obtaining, from the accident video, a multiple second image frames that are before the first image frame at the time instant when the accident happens (page 36 section 3.1 Tk-1 and Tk Fig. 2 illustrates iteration for each frame) and can record travel trajectories of an accident vehicle  and an accident object other than the accident vehicle;” (Fig 2 “direction”; page 36 section 3.2 feature extraction includes “direction”; page 37 step 3 is extract direction of the MV) and “according to the multiple second image frames and the first image frame” (Fig 2, Fig 3; page 37 step 3 extract features: velocity, position, area, direction) and obtaining from the accident video “multiple third image frames that are after the first image frame at the time instant when the accident happens;” and “according to the multiple third image frames, the multiple second image frames, and the first image frame, extracting the accident vehicle, a travel trajectory, the accident vehicle, the accident object, and the travel trajectory of the accident object” (page 36 section 2.2: “… include five seconds before the event and five seconds after the event…” page 36 section 3.1; Fig 2)

Gelinske_2001 and Bas_2007 and Alaniz_2016 and Ki_2007 are analogous art because they are from the same field of endeavor called vehicles. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Bas_2007 and Ki_2007. The rationale for doing so would have been that Bas_2007 teaches to extract accident data from video images and Ki_2007 teaches an accident detection algorithm for processing video images. Therefore it would have been obvious to Bas_2007 and Ki_2007 for the benefit of extracting accident information from video images with a computer algorithm to obtain the invention as specified in the claims.



Claim 7. The limitations of claim 7 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Additionally, Gelinske_2001 teaches the further limitations of “a computer device, wherein the computer device comprises: one or more processors, a memory for storing one or more programs, the one or more programs, when executed by said one or more processors, enabling said one or more processors to implement the following operations:” (FIG. 2, 14, 14A).

Claim 13. The limitations of claim 13 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Additionally, Gelinske_2001 teaches the further limitations of “a computer readable medium on which a computer program is stored, wherein the program, when executed by the processor, implements the following operation:” (par 64: “… memory device. Software on the computer 20 is used to process an replay the data for the operator…”; par 89: “… desktop session and exiting the software…”; par 182: “… system, where software on the playback system exists to read, interpret, and playback the various data streams contained within in a synchronized manner…”).

Claim 2, 8, 14. Gelinske_2001 and Bas_2007 and Alaniz_2016 and Ki_2007 teach the limitations of claim 1, 7, and 13. Gelinske_2001 also makes obvious “wherein the obtaining an accident video from an accident video database of a traffic management department specifically comprises: Filtering the accident video database of the traffic management department to get the accident video with a motor vehicle accident tag” (FIG. 22 916: “server parses trip data against flight profile rules and tags ‘exceedances’ or events”; Fig 21 “matches exceedances” with GAU ID as a tag par 139: “… an identification number 803 is provided for each deviation…” NOTE: the trip data includes video and the trip data is stores in a central archive database). 

Claim 5, 11, 17. Gelinske_2011 in view of Bas_2007 in view of Alaniz_2016 in view of Ki_2007 teaches all the limitations of claims 1, 7, 13. Bas_2007 also makes obvious “wherein the obtaining the accident scenario information according to the multiple second image frames and the first image frame further comprise:and/or extracting weather conditions when the accident happens according to the first image and respective second image frames (page 9: “the videos may be analyzed to automatically detect events such as accidents… as well as snow accumulation and other weather conditions…”).

(3) Claims 6, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gelinske_2011 in view of Bas_2007 in view of Alaniz_2016 in view of Ki_2007 in view of Dupuy_2001 (Generating a 3D Simulation of a Car Accident from a Written Description in Natural Language: the CarSim System, TASIP ’01: proceedings of the workshop on Temporal and spatial information processing July 13 2001).

Claim 6, 12, 18. Gelinske_2011 in view of Bas_2007 in view of Alaniz_2016 in view of Ki_2007 teaches all the limitations of claims 1, 7, 13. Ki_2007 teaches “wherein the obtaining the road topological structure according to the multiple third image frames and the first image frame specifically comprises: displaying the multiple second image frames and the first image frame to a tester (page 36 section 2.2: “image processing unit” page 39 section 6: “image processing system”) so that the tester [extracts] information according to at least the multiple second image frames and the first image frame (Figure 2, page 37 steps 1 – 3; Figure 3); r

While Ki_2007 clearly teaches that to extract accident scenario information (Fig 2; page 37 steps 1 – 3)
and constitute that information in to a data registry (page 37 section; 4 figure 3) in order to improve interoperability (page 37 section 4 par 1: “to improve the interoperability, we designed a metadata registry that manages the accident data”; abstract: “…we suggest and design the metadata registry for the system to improve the interoperability…”) in order to analyze collisions (page 35 section 1 par 1); Ki_2007 does not explicitly teach that such a data registry constitution is accident scenario provided to be interoperable with a simulation or scene generator.

Therefore Ki_2007 does not explicitly teach “constitutes the accident scenario” nor “receiving the accident scenario information input by the tester.”

Alaniz_2016; however, does teaches providing scenario information by the tester at Figure 4 block 410 and 430; par 29: “… receive user inputs that select various testing parameters… selecting the type of driving conditions… selection of weather conditions, lighting conditions… as well as a selection of any other factors including the type of road or area…” NOTE: receiving the accident scenario information input by the tester is interpreted according to the instant specification which discloses that the constructed scenario may be described with words and provided “through a human-machine interface 

It would have been obvious to combine the data registry/database taught by Ki_2007 with the testing/simulation system taught by Alaniz_2016 because Ki_2007 teaches that the purpose of the registry/database is to improve interoperability for analyzing collisions and Alaniz_2016 teaches a system for testing and analyzing processes relative to the driving environment (par 8) that minimize risk associated with simulating dangerous or difficult scenarios (par 8) and accidents are dangerous and difficult scenarios.

Therefore the limitation of “receiving the accident scenario information input by the tester.” is made obvious.

Gelinske_2011 in view of Bas_2007 in view of Alaniz_2016 in view of Ki_2007; however, do not explicitly teach “constitutes the accident scenario”

Dupuy_2001; however, teaches “constitutes the accident scenario” (introduction par 2: “… there also exist systems that carry out the reverse processing, from video data to text description, as ANTLIMA…” NOTE: this teaches to constitute an accident scenario from a video).

Gelinske_2011 in view of Bas_2007 in view of Alaniz_2016 in view of Ki_2007 and Dupuy_2001 are analogous art because they are from the same field of endeavor called vehicles.  Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Alaniz_2016 and Dupuy_2001. The rationale for doing so would have been that Alaniz_2016 teaches to simulate Dupuy_2001 teaches that it is known to generate a textual description of a traffic scenario from video. Dupuy_2001 also teaches to provide a textual description of a traffic scenario to a virtual scene generator. Therefore it would have been obvious to combine Ki_2007 and Dupuy_2001 for the benefit of visualizing a traffic scenario to obtain the invention as specified in the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRIAN S COOK/Primary Examiner, Art Unit 2127